Proceeding to review a determination of the New York State Office of Mental Health dated July 6, 2006, which, after a hearing pursuant to Mental Hygiene Law § 41.34, denied the objection of the Town of Huntington to the establishment of a community residence for eight mentally ill adolescent boys, aged 13 through 17.
Adjudged that the determination is confirmed, the petition is *811denied, and the proceeding is dismissed on the merits, with one bill of costs.
The determination of the respondent Sharon E. Carpinello, the Commissioner of the New York State Office of Mental Health, is supported by substantial evidence (see Matter of Village of Port Chester v Ayotte, 34 AD3d 489 [2006]). The petitioner’s remaining contentions are without merit or not properly before this Court (see Mental Hygiene Law § 41.34 [c] [5]; Matter of Stoves & Stone, Ltd. v Martinez, 17 AD3d 683, 684 [2005]; see Matter of Incorporated Vil. of Westbury v Maul, 263 AD2d 508, 509 [1999]; Matter of Town of Greenburgh v Coughlin, 73 AD2d 672 [1979]). Rivera, J.P., Florio, Leventhal and Chambers, JJ., concur.